DETAILED ACTION
This action is responsive to the communication filed 10/25/21.
Claims 1-13 are finally rejected.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the claim has been amended to recite: “wherein the energy delivery member includes an electrode coupled to a portion of the fluid delivery conduit, the electrode including an electrically conductive film or coating directly coupled to an electrically insulating external surface of the fluid supply conduit, and at least on electrically insulating material disposed over a portion of the electrically conductive material, thereby defining at least one electrically conductive tissue contact region of the exposed contact surface, and at least one electrically insulating tissue contact region of the exposed contact surface on a tissue facing side of the energy delivery member”.
The examiner cannot find support for an embodiment of the energy delivery element which includes a thermally conductive film or coating disposed on an external surface of an electrically insulating fluid delivery conduit and further comprising an electrically insulating material disposed over a portion of the electrically conductive material. Therefore, the claims contain new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mayse et al. (US 20110152855, “Mayse”) in view of Simpson et al. (US 20030100895).
Regarding claim 1, Mayse teaches a pulmonary treatment system (Par. 15, ‘In some embodiments, a treatment system can be navigated through airways, such as the right and left main bronchi of the lung root, as well as more distal airways within the lungs, to treat a wide range of pulmonary symptoms, conditions, and/or diseases, including, without limitation, asthma, COPD, obstructive lung diseases, or other diseases that lead to an increased resistance to airflow in the lungs.’), comprising: a nerve modification (Abstract, ‘The coolable ablation assembly damages nerve tissue to temporarily or permanently decrease nervous system input.’) assembly configured to assume a reduced profile (Par. 17, ‘The ablation assembly, in some embodiments, can be moved from a low-profile configuration for delivery to a deployed configuration for treating tissue at a target region.’) for passage through a lumen of an elongate device and positioning in an airway of a patient (Figs. 2-3, 8 and 16, and par. 159, ‘FIG. 3 shows a delivery device in the form of a catheter system 204 extending through a delivery apparatus 206.’), the lumen having a diameter less than about 8.0 millimeters (Fig. 16 and par. 199, ‘the diameter DL of the working channel 386 can be less than about 8 mm’), and configured to assume a treatment configuration for treatment of the airway (Par. 17, ‘The ablation assembly, in some embodiments, can be moved from a 
Mayse fails to teach that the lumen of the elongate device has a diameter less than 6 mm; that the fluid supply conduit comprises an electrically insulating external surface to which the electrode is coupled; and at least on electrically insulating material disposed over a portion of the electrically conductive material, thereby defining at least one electrically conductive tissue contact region of the exposed contact surface, and at least one electrically insulating tissue contact region of the exposed contact surface on a tissue facing side of the energy delivery member. 
Regarding the diameter of the elongate device aspect, while Mayse doesn’t explicitly teach the diameter range of ‘less than 6 mm’, Mayse does teach the larger diameter range of less than 8 mm (Par. 199). Further, according to MPEP 2144.05(I), “’[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.’ In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).” Therefore considering that the Mayse teaches the larger range of ‘less than 8 mm’ which encompasses the claimed narrower range of ‘less than 6mm’, the claimed narrower range is considered prima facie obvious in view of Mayse. 
Regarding the material of the fluid conduit aspect, the examiner maintains that it would have been obvious to one of ordinary skill in the art at the time that the invention was made to select the material used for the fluid conduit to be electrically insulating, as needed or desired, since it has been held to be within the general skill of a worker in the 
Regarding the electrically insulating material disposed over the conductive material aspect, Simpson teaches a catheter for applying ablation energy to biological tissue (Abstract) an energy delivery portion (Figs. 6-7, electrode 40) configured to generate heat energy at a power density sufficient to ablate tissue (Par. 8), the energy delivery portion having a transverse cross-section defining a curvature in a circumferential direction about a longitudinal axis of the energy delivery portion the energy delivery portion (Figs. 6-7, the longitudinal direction can be considered the direction going into the page along the length of the channel; therefore, circumference of the electrode 40 represents a ‘curvature in a circumferential direction about a longitudinal axis’) comprising an electrically conductive material (Fig. 6, band electrode 40); and at least on electrically insulating material disposed over a portion of the electrically conductive material (Figs. 6-7 and pars. 44, 50; surface covering 52), thereby defining at least one electrically conductive tissue contact region of the exposed contact surface (Fig. 7, electrode 40 contacts tissue 76) , and at least one electrically insulating tissue contact region of the exposed contact surface on a tissue facing side of the energy delivery member (Fig. 7, surface covering 52 contacts tissue 76). Simpson further teaches that the ablation window formed by the electrically insulative covering allows for the procedure to be performed with less energy since all of the power to the electrode is directed through the ablation window, thus minimizing power (Par. 50).
In view of Simpson, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to further modify Mayse, as modified, by 
Regarding claim 2, Mayse, as modified, further teaches wherein the electrode is configured to delivery radio frequency energy to the airway wall (See Mayse, Fig. 7, RF electrode 214 and par. 166).
Regarding claim 3, Mayse, as modified, further teaches wherein the cooling portion includes a thermodynamic cooling mechanism (See Mayse, Par. 179).
Regarding claim 4, Mayse, as modified, further teaches wherein the inflatable member and the fluid delivery conduit are in fluid communication with a source of chilled fluid (See Mayse, Par. 181).
Regarding claim 5, Mayse, as modified, further teaches wherein the electrode comprises a collapsible and expandable electrode coupled to a portion of the fluid delivery conduit (See Mayse, Pars. 308-311).
Regarding claims 6-7, Mayse, as modified, fails to teach wherein the energy delivery portion is configured to generate heat energy at a power density ranging from 0.3 to 1.0 W/mm2 in an airway wall of the airway; or wherein the cooling portion is configured to remove heat energy at a power density ranging from about 0.025 to about 1.0 W/mm2 from the airway wall while heat energy is generated in the airway wall by the energy delivery portion.
The examiner maintains, however, that it would have it would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify Mayse by making the power densities of the respective portions within the claimed 
Regarding claim 8, Mayse, as modified, further teaches wherein the energy delivery portion is configured to heat nerve tissue at a depth of at least 2 mm in the airway wall to a temperature of at least 50ºC (See Mayse, Fig. 6, curve B).
Regarding claim 9, Mayse, as modified, further teaches wherein the cooling portion is configured to cool airway wall tissue disposed between the energy delivery portion and the nerve tissue to a temperature of less than 50°C (See Mayse, Pars. 175-176 and fig. 6).
Regarding claim 10, Mayse, as modified, further teaches wherein the electrically insulating material is disposed over each end of the electrically conductive film or coating (Mayse has previously been modified in view of Simpson to provide an insulating mask over ends of the electrode; see Simpson, fig. 7, covering 2 end regions of electrode 40), such that the at least one collapsible and expandable electrically conductive tissue contact region (Par. 308 and fig. 105a, collapsible electrode) is bounded on each end and extends along the longitudinal axis of the conduit between two electrically insulating contact regions (See Simpson, fig. 7, covering 2 end regions of electrode 40).
Regarding claim 11, Mayse, as modified, an elongated shaft having proximal and distal ends (Fig. 3) and a fluid delivery lumen (Fig. 7 and par. 179, arrows 218 represent movement of coolant through energy emitter assembly 220), wherein the cooling portion is coupled to the elongate shaft near the distal end and is fluidly coupled to the fluid 
Regarding claims 12-13, Mayse, as modified, teaches that the fluid delivery conduit is constructed of a collapsible material and that the inflatable member is formed of a compliant material, but fails to teach that the material selected for the fluid delivery conduit is formed of a non-deformable material that does not plastically deform at a first pressure; or that that the material selected for the inflatable member is selected to plastically deform at a second pressure less than the first pressure.
The examiner maintains, however, that it would have been obvious to one of ordinary skill in the art at the time that the invention was made to select the materials used for the fluid conduit and inflatable member to have the proper deformation properties, as needed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
Claims 1-13 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. US 9668809 in view of Mayse and Simpson. Although the claims at issue are not identical, they are not patentably distinct from each other because while the application claims are broader in some aspects and 
Claims 1-13 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. US 10149714 in view of Mayse and Simpson. Although the claims at issue are not identical, they are not patentably distinct from each other because while the application claims are broader in some aspects and narrower in other aspects the differences are related to aspects which are obvious in in view of the cited references as illustrated above.
Claims 1-13 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No US 9662171 in view of Mayse and Simpson. Although the claims at issue are not identical, they are not patentably distinct from each other because while the application claims are broader in some aspects and narrower in other aspects the differences are related to aspects which are obvious in in view of the cited references as illustrated above.
Claims 1-13 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No US 10363091 in view of Mayse and Simpson. Although the claims at issue are not identical, they are not patentably distinct from each other because while the application claims are broader in some aspects and narrower in other aspects the differences are related to aspects which are obvious in in view of the cited references as illustrated above.
Claims 1-13 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No US 8740895 in view of Mayse and Simpson. Although the claims at issue are not identical, they are not patentably distinct 
Claims 1-13 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No US 8777943 in view of Mayse and Simpson. Although the claims at issue are not identical, they are not patentably distinct from each other because while the application claims are broader in some aspects and narrower in other aspects the differences are related to aspects which are obvious in in view of the cited references as illustrated above.
Claims 1-13 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No US 9005195 in view of Mayse and Simpson. Although the claims at issue are not identical, they are not patentably distinct from each other because while the application claims are broader in some aspects and narrower in other aspects the differences are related to aspects which are obvious in in view of the cited references as illustrated above.
Claims 1-13 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No US 9017324 in view of Mayse and Simpson. Although the claims at issue are not identical, they are not patentably distinct from each other because while the application claims are broader in some aspects and narrower in other aspects the differences are related to aspects which are obvious in in view of the cited references as illustrated above.
Claims 1-13 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No US 9675412 in view of Mayse and 

Response to Arguments
Applicant’s arguments, see “Remarks”, filed 10/25/21, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Simpson.
Applicant's arguments filed 10/25/21 with respect to the rejection of the claims on the ground of non-statutory obviousness type double patenting have been fully considered but they are not persuasive. The examiner disagrees that the claims are patentably distinguishable from the cited patents as the differences between the claim language of the application claims and the patent claims appear to be obvious in light of the prior art references. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

ADAM JOSEPH. AVIGAN
Examiner
Art Unit 3739


/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794